Exhibit 10.1








February 1, 2013
 
 
Mr. Kevin W. Quinlan
9 Orchard Street
Marblehead, MA 01945


Dear Kevin:
 
This letter confirms the agreement we have reached (the “Agreement”) regarding
your continuing employment with Anika Therapeutics, Inc. (the “Company”).
 
1.  
Transition Assistance Position

 
From now through March 29, 2013, you will continue to work at the Company’s
corporate offices in Bedford, Massachusetts as the Company’s Chief Financial
Officer. Effective March 31, 2013, you and the Company agree that your
employment will terminate (the “Termination Date”). The period from now through
the Termination Date will be the “Transition Assistance Period.”  During the
Transition Assistance Period, the Company will continue to pay you your base
salary at a rate of $11,112.12 per bi-weekly pay period, less applicable
withholdings and deductions.  In addition, the Company paid you a discretionary
bonus for 2012 in the amount of $115,566.00, less applicable withholdings on
February 1, 2013.  You will not be eligible to receive a bonus for 2013.  On
March 29, 2013, the Company will pay to you the balance of any accrued or unused
vacation as of that date.  For your part, you will continue during the
Transition Assistance Period to perform your duties in a professional and
competent manner and you will continue to comply with all applicable Company
policies and practices and to comply with all directives that you receive.
 
2.  
Severance Following Termination Date

 
The Company shall pay you an amount equal to your Base Salary for the current
fiscal year (the “Severance Amount”). The Severance Amount will be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months, beginning within 60 days after the Termination Date.
Solely for the purpose of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), each installment payment is considered a separate payment.
Notwithstanding the foregoing, if you breach any of the provisions contained in
Section 8 of your Employment Agreement, all payments of the Severance Amount
will immediately cease.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 2
 
 
3.  
Employee Benefits

 
(a)  Continuation of Medical and Dental Plans.  The Company shall pay the same
portion of premiums that it pays for active employees for the same level of
group medical and dental coverage as in effect on the Termination Date until the
earliest of the following:  (i) March 31, 2014; or (ii) the date you become
eligible for group medical care coverage through other employment.  You will be
responsible for paying the remaining portion of the premiums for such coverage
as if you remained employed.  You authorize the deduction of the portion for
which you are responsible from your Severance Amount.  You agree to notify the
Company promptly if you become eligible for group medical care coverage through
another employer.
 
(b)  COBRA.  If you are still covered under the Company’s medical and dental
plans as of March 31, 2014, your rights and obligations under COBRA will be
explained to you at that time in a separate letter to you describing your
medical and dental insurance continuation rights under COBRA.  To continue your
medical and dental insurance coverage after March 31, 2014, you must elect COBRA
continuation coverage. If you elect COBRA continuation coverage and provided
that you and your beneficiaries remain eligible for COBRA continuation coverage,
you may continue coverage for yourself and any beneficiaries after March 31,
2014 by paying the full applicable rate for the remainder of the COBRA period,
to the extent you and they remain eligible.
 
(c)  Other Employee Benefits.  Your participation under the Company’s Section
401(k) savings plan, life insurance plan, long term disability insurance plan
and travel accident insurance plan shall end on March 31, 2013.
 
(d)  Equity Grants.  For purposes of the Incentive Stock Option Agreements dated
July 11, 2005, January 18, 2011, and June 7, 2011; the Stock Appreciation
Agreements dated January 26, 2006, December 14, 2006, January 31, 2008, March 2,
2009, January 26, 2010; and the Non-Qualified Agreements dated July 11, 2005,
and June 7, 2011 (collectively the “Equity Grants”), respectively, your
employment termination date is the Termination Date and you will not vest
further in any Equity Grant beyond the Termination Date.  As further
consideration for this Agreement, the Company has agreed to extend the time in
which you can exercise those vested Equity Grants which are set forth in
Exhibit A until December 31, 2013. This period, for purposes of clarification,
includes an extension of 6 months coupled with the normal 90 day exercise window
in effect after separation.
 
4.  
Return of Property

 
You confirm that, on March 29, 2013, you will return to the Company all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any other documents (including
computerized data and any copies made of any computerized data or software)
containing information concerning the Company, its business or its business
relationships (in the latter two cases, actual or prospective).
 
 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 3
 
 
5.  
Employee Confidentiality and Non-Competition Agreement

 
You confirm that all provisions of Section 8—Confidential Information,
Noncompetition and Cooperation as indicated in your October 17, 2008 Employment
Agreement (the “Employment Agreement”) and amended December 8, 2010, remain in
full force and that you are legally bound to comply with those provisions.
 
6.  
Release of Claims

 
In consideration for, among other terms, the continued employment and payments
and benefits described in Sections 1, 2 and 3(a), you voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees.  This
release includes, without limitation, all Claims:
 
●     
relating to your employment by and termination of employment with the Company;

●     
of wrongful discharge;

●     
of breach of contract (including, but not limited to the Offer Letter and the
Employment Agreement);

●     
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

●     
under any other federal or state statute (including, without limitation, Claims
under the Family Medical Leave Act);

●     
of defamation or other torts;

●     
of violation of public policy;

●     
for wages, bonuses, incentive compensation, stock options, vacation pay or any
other compensation or benefits;

●     
for compensation or payments upon termination under either Section 5 or 6 of
your Employment Agreement; and

●     
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect your vested rights, if
any, under the Company’s Section 401(k) Plan, the 2003 Stock Option and
Incentive Plan, or your rights under this Agreement.


 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 4
 
 
You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim.  As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
to any third party and you have not filed with any agency or court any Claim
released by this Agreement.
 
7.  
Confidentiality

 
You agree to keep the existence and terms of this Agreement (“Agreement-Related
Information”) in the strictest confidence and not reveal, unless legally
compelled to do so, any Agreement-Related Information to any persons except your
spouse, your attorney and your financial advisors, and to them only provided
that they first agree for the benefit of the Company to keep Agreement-Related
Information confidential. Any violation of this provision will be deemed a
material breach of this Agreement.  Nothing in this Section shall be construed
to prevent you from disclosing Agreement-Related Information to the extent
required by a lawfully issued subpoena or duly issued court order; provided that
you provide the Company with advance written notice and a reasonable opportunity
to contest such subpoena or court order.
 
8.  
Nondisparagement

 
You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents.  You further agree not to take any actions or conduct
yourself in any way that would reasonably be expected to affect adversely the
reputation or goodwill of the Company or any of its affiliates or any of its
current or former officers, directors, shareholders, employees or agents.  These
nondisparagement obligations shall not in any way affect your obligation to
testify truthfully in any legal proceeding.
 
9.  
References

 
You agree to direct any potential employers seeking reference information about
you to contact William J. Mrachek, the Company’s Vice President for Human
Resources, or his designee.
 
10.  
Termination or Suspension of Payments

 
In the event that you fail to comply with any of your obligations under this
Agreement or under Section 8 of your Employment Agreement (as modified by this
Agreement), in addition to any other legal or equitable remedies it may have for
such breach the Company shall have the right to terminate your employment and
suspend or terminate its payments to you under this Agreement and to rescind the
extension of the time in which you can exercise vested Equity Grants as provided
in Section 4(d).  The termination of your employment and the suspension or
termination of such payments in the event of such breach by you will not affect
your continuing obligations under this Agreement.  Notwithstanding the
foregoing, this provision shall not apply to the extent that your breach of this
Agreement consists of initiating a legal action in which you contend that the
release set forth in Section 6 is invalid, in whole or in part, due to the
provisions of 29 U.S.C. § 626(f).
 
 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 5
 
 
11.  
Legal Representation

 
This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.
 
12.  
Absence of Reliance

 
In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.
 
13.  
Enforcement

 
(a)           Jurisdiction.  You and the Company hereby agree that the Superior
Court of the Commonwealth of Massachusetts and the United States District Court
for the District of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to your employment with the Company or this
Agreement, including without limitation any claim for violation of this
Agreement.  With respect to any such court action, you (i) submit to the
jurisdiction of such courts, (ii) consent to service of process, and (iii) waive
any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction or venue.
 
(b)           Relief.  You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections 5, 7, 8, or 10 of this Agreement or Section 8 of your
Employment Agreement (as modified by this Agreement) and that in any event money
damages would be an inadequate remedy for any such breach.  Accordingly, you
agree that if you breach, or propose to breach, any portion of your obligations
under Sections 5, 7, 8, or 10 of this Agreement or Section 8 of your Employment
Agreement (as modified by this Agreement) the Company shall be entitled, in
addition to all other remedies it may have, to an injunction or other
appropriate equitable relief to restrain any such breach, without showing or
proving any actual damage to the Company and without the necessity of posting a
bond.  In the event that the Company prevails in any action to enforce
Sections 5, 7, 8, or 10 of this Agreement or Section 8 of your Employment
Agreement (as modified by this Agreement) then you also shall be liable to the
Company for attorney’s fees and costs incurred by the Company in enforcing such
provision(s).
 
 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 6
 
 
14.  
Governing Law; Interpretation

 
This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.
 
15.  
Entire Agreement

 
This Agreement constitutes the entire agreement between you and the Company with
respect to your termination from employment.  This Agreement supersedes any
previous agreements or understandings between you and the Company (including
Sections 5 and 6 of your Employment Agreement).  You acknowledge, however, that
your Employment Agreement including, without implication of limitation,
Sections 8 and 9, remains in force except to the extent modified or superseded
by specific provisions of this Agreement.
 
16.  
Time for Consideration; Effective Date

 
You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it.  To accept this Agreement, you must return a signed original
of this Agreement so that it is received by the undersigned at or before the
expiration of this twenty-one (21) day period.  If you sign this Agreement
within fewer than twenty-one (21) days of the date of its delivery to you, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
twenty-one (21) day period.  For the period of seven (7) days from the date when
this Agreement becomes fully executed, you have the right to revoke this
Agreement by written notice to the undersigned.  For such a revocation to be
effective, it must be delivered so that it is received by William Mrachek, the
Company’s Vice President for Human Resources, at or before the expiration of the
seven (7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).
 
Please indicate your agreement to the terms of this Agreement by signing and
returning to William J. Mrachek, the Company’s Vice President for Human
Resources the original of this letter within the time period set forth above.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Kevin W. Quinlan
February 1, 2013
Page 7
 
 
Very truly yours,
 
ANIKA THERAPEUTICS, INC.
 
 

By: /s/ Charles H. Sherwood   February 1, 2013     Charles H. Sherwood, Ph.D  
Date    
Chief Executive Officer
     

 
 
I agree to the terms of this Agreement and to abide by its terms in exchange for
the benefits set forth above:
 
 



/s/ Kevin W. Quinlan   February 22, 2013  
Kevin W. Quinlan
  Date   

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Equity Grants Eligible for Extended Exercise Period
(Vested Balances as of 3/31/2013)




 
Type
Grant Date
# Awarded
Grant Price
Vesting
Schedule
Vested
Balance
Unvested
Balance
ISO
1/18/11
30,000
6.98
4 Years
15,000
15,000
ISO
6/7/11
20,448
6.99
3 Years
13,632
6,816
NQSO
6/7/11
7,500
6.99
3 Years
5,000
2,500
NQSO
6/7/11
9,552
6.99
3 Years
6,368
3,184
SSAR
1/26/10
25,000
6.36
4 Years
18,750
6,250
SSAR
3/2/09
30,000
3.05
4 Years
30,000
0

 